DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wesling (US 2018/0229803) in view of DeCia (US 2018/0304836).
Wesling discloses: 
▪ Regarding claims 1 and 11: 
A master communication apparatus for a human-powered vehicle, comprising: 
a master wired communicator (382 - ¶ 0047 provides that the IPC includes a wired and wireless communicator) configured to communicate with a slave wired communicator of a slave communication apparatus (380 - ¶ 0047 provides that the derailleur may be controlled by a wireless communicator or wired connection) in the human-powered vehicle via a wired communication channel; 
a master wireless communicator (382 – see ¶ 0047) configured to communicate with a slave wireless communicator of the slave communication apparatus (380 – see ¶ 0047) via a wireless communication channel; and 
a controller (386) configured to transmit, via one of the master wired communicator and the master wireless communicator, a control signal to control a component of the human-powered vehicle (380 – rear derailleur), the master controller being configured to control the master wired communicator and the master wireless communicator in accordance with a priority order, the master controller being configured to set the priority order in accordance with information relating to the master communication apparatus and the slave communication apparatus (¶ 0047 provides that the power and data communicated by 386; the derailleur defaults to a wireless communication mode when the data contacts are not used and the commands are accepted through wired data when contact with the data leads 384 is detected).
▪ Regarding claim 2: 
an operating device including a user interface configured to receive a user input (¶ 0032 provides for a user interface 94), and a base (see Fig. 1: 94 is mounted on handlebars) configured to be attached to a steering device of the human-powered vehicle, wherein the master controller is configured to generate the control signal in response to the user input (¶ 0032 provides for a connection between the user interface and controller ), and the master wired communicator and the master wireless communicator are arranged on the base of the operating device (¶ 0036 provides for the controller to be disposed at the user interface).
▪ Regarding claims 4-6 and 12-14:
¶ 0047 provides that the master controller is configured to set the priority order in accordance with communication information relating to the communication between the master communication apparatus and the slave communication apparatus; between the master wired communicator and the slave wired communicator; and between the master wireless communicator and the slave wireless communicator.
▪ Regarding claim 8 and 15: 
The master controller is configured to set the priority order in accordance with operational status information relating to operational status the master wired communicator and the slave wired communicator (¶ 0047 provides that contact with the data leads 384 may tell the derailleur to act as a wired derailleur).
▪ Regarding claims 18-19:
the controller is configured to transmit the priority order to the master communication apparatus via one of the wired communication channel (206, 384).
▪ Regarding claim 20: 
The slave communication apparatus being configured to transmit the control signal to the component via the wired communication channel; and the master communication apparatus (¶ 0047).
While Wesling provides that the controller and/or controller circuitry may include a memory (in ¶ 0051), the reference does not directly disclose that the instructions are stored in a memory of the master controller.
DeCia teaches a vehicle with a control module that includes a memory (212).  ¶ 0040 teaches that the instructions/software for operating the device are stored in the memory.
Based on the teaching of DeCia, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a memory in the controller, as a means of providing and updating the operating parameters of the device.

Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Wesling in view of Tetsuka (US 2008/0087131).
Wesling discloses as discussed above, but does not directly disclose a controller at the base of an operating device.
Tetsuka teaches an operating device (113) with a controller (118) disposed in the base (117).
Based on the teaching of Tetsuka, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wesling in order to provide a structure capable of protecting the control unit, and to allow replacement of other components without disturbing the control unit.

Allowable Subject Matter
As previously provided, Claims 7, 9, 10, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive. Applicant’s arguments were based on the claims, as amended, and have been addressed in the rejections provided above by incorporation of the DeCia and Tetsuka references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
December 3, 2022

/KEVIN HURLEY/Primary Examiner, Art Unit 3611